DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/23/2021 has been entered.
Claims 3, 8, 10, 15, 20 and 22 have been canceled.  Claims 1, 2, 4-7, 9, 11-14, 16-19, 21, 23 and 24 are presented for examination.
Claim Rejections – 35 USC § 112(a)
The following is a quotation of the paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
Claims 1, 2, 4-7, 9, 11-14, 16-19, 21, 23 and 24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint 
Claims 1 and 13 have been amended to state, “wherein the gesture-based movements correspond to one or more mirrored movements that are the same as the gesture-based movements by the user and to be performed by at least one of the remote non-human entities.”  Applicant refers to para. [0011] of the specification as providing support for this feature.  However, Examiner was unable to find clear support for this feature in the cited paragraph.  For example, para. [0011] states the following: “For example, movement of a user's hand in the augmented reality environment may cause a corresponding movement by a non-human entity that is directly correlated with the movement of the user's hand. In other words, movement of a user's hand when interacting with an augmented reality environment may cause a mirrored movement by a non-human entity.”  Put another way, the paragraph notes that a movement by a non-human entity can mirror a user’s hand movement.  However, mirroring a movement can be understood as merely resembling something e.g., see the definition of “mirror” in the online Merriam Webster Dictionary, at https://www.merriam-webster.com/dictionary/mirror.  The term does not specifically require an exact imitation of the physical movement, or the same movement, as required in the amended limitation.  
Claims 2, 4-7, 9, 11, 12, 14, 16-19, 21, 23 and 24 are rejected for failing to cure the deficiencies of their respective parent claims. 
Claim Rejections – 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the  prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.   Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-7, 11-14, 17-19, 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Ulaganathan (US 2019/0248485) in view of Border (US 2016/0187654) and further in view of Drone Grafitti (YouTube video, “Drone Grafitti 2013-2016,” published July 31, 2016, downloaded from https://www.youtube.com/watch?v=Ep5tPWphKFY).  

	Regarding claim 1, Ulaganathan teaches a system configured to interface with a remote non-human entity based on user interaction with an augmented reality environment (Fig. 1, [0016-0020] describes a system with a computing device/subsystem that displays a virtual version of an actual building, and commands drones i.e., “non-human entity,” based on actions taken on the virtual building; [0023-0024, 0033], the system provides the virtual building in an augmented reality display), the system comprising:
 	a display device configured to generate and provide images of virtual content ([0020], the computing device can include a display i.e., “the display device,” which can provide a user interface; [0023], the interface can display simulated structures), 
 	wherein the display device is physically discrete and separate from a set of remote non-human entities (Fig. 1, [0016], the computing device is separate from the drones), 
 	wherein the set of remote non-human entities is outside immediate physical presence of the user (Fig. 1, [0038], the drones may be distant from the user e.g., flying around a structure),  

 	one or more physical computer processors configured by computer readable instructions ([0006-0007, 0019] various processors can execute instructions to perform operations in Ulaganathan) to:
 	generate an image of a virtual content object to be displayed in the augmented reality environment ([0023], a simulated 3D structure is displayed), 
 	wherein the image of the virtual content object is a virtual replica of representation of a real-world physical object and is displayed in the augmented reality environment ([0023, 0032], the simulated building is a simulation of an actual 3D structure/building and is displayed on an interface),
   	wherein the real-world physical object is outside immediate physical presence of the user (Fig. 1, [0038], the drones may be distant from the user e.g., flying around a structure), 	wherein the set of remote non-human entities are physically discrete and separate from the real-world physical object (Fig. 1, [0016], the drones are separate from the building);
 	cause the image to be displayed in the augmented reality environment via the display device ([0023, 0032], the simulated building is a simulation of an actual 3D structure/building and is displayed on an interface),
 	wherein the augmented reality environment includes images of virtual content ([0033], the simulated building can include multiple images of virtual content e.g., the entire building, different objects in or parts of the building such as an inside wall, outside wall, etc.);
 	receive user selection of the virtual content object to interact with the virtual content object in a simulated physical interaction within the augmented reality environment ([0024-
 	receive inputs by the user as modifications to the virtual content object during the simulated physical interaction with the virtual content object ([0032-0033], a user can provide input to manipulate the AR 3D structure; for example, the user can provide input to change paint colors or place a circle on a portion to indicate that more paint should be placed on that portion; [0034], the operations of the drones are then determined based on the user inputs on the virtual structure; [0035-0038], for example, based on the inputs, the drone may for example apply paint on the actual building), 
 	wherein the remote non-human entities directly emulate the user (emulating can be understood as trying to be like something e.g., see definition of “emulate” in the online Merriam Webster Dictionary, at https://www.merriam-webster.com/dictionary/emulate; the user is interacting with a virtual structure and identifying/selecting locations to paint or otherwise interact with; likewise, the drones will directly emulate or follow at least aspects of this behavior i.e., the drones will interact with a real structure and identify/select locations to paint), 
 	wherein the inputs correspond to one or more mirrored movements to be performed bv at least one of the remote non-human entities of the set ([0032-0033], a user can provide input to manipulate the AR 3D structure; for example, the user can provide input to change paint colors or place a circle on a portion to indicate that more paint should be placed on that portion; [0033] the user can change views of the building to access other service options; [0034], the operations of the drones are then determined based on the user inputs on the virtual structure; [0035-0038], for example, based on the inputs, the drone may for example apply paint on the actual building; a 
 	wherein the modifications include modifying appearance, movements, and/or animation of the virtual content object during the simulated physical interaction ([0032-0033], a user can manipulate the AR 3D structure; for example, the user can change colors or place a circle on a portion to indicate that more paint should be placed on that portion; [0033] the user can change views of the building to access other service options);
 	determine at least one from the set of remote non-human entities to perform the one or more mirrored movements based on individual inputs such that a first remote non-human entity is identified, wherein the set of remote non-human entities includes the first remote non-human entity ([0034], the operations of the drones are then determined based on the inputs on the virtual structure; [0035-0038], for example, based on the user inputs, the drone may for example apply paint on the actual building; naturally, if this is to happen, the system must determine and identify such a drone; as noted above, the user inputs have a physical aspect i.e., moving and clicking a mouse, touching a touchscreen etc.);	
 	identify the one or more mirrored movements to be performed by the first remote non-human entity based on the inputs ([0034], the operations of the drones are then determined based 
 	wherein the one or more mirrored movements cause the first remote non-human entity to physically manipulate the real-world physical object ([0034], the operations of the drones are then determined based on the inputs on the virtual structure; [0035-0038], for example, based on the inputs, the drone may for example apply paint on the actual building);
 	generate instructions for the first remote non-human entity based on the identified one or more mirrored movements ([0024-0026], based on the inputs on the virtual structure from the user, the system configures paths/training for the drones to perform the desired tasks i.e., “instructions”), 
 	wherein the instructions cause the first remote non-human entity to perform the identified one or more mirrored movements on the real-world physical object ([0024-0027], based on the inputs on the virtual structure from the user, the system configures paths for the drones to perform the desired tasks i.e., “instructions”); and
 	cause the instructions to be transmitted to the first remote non-human entity ([0026], the system instructs or trains the drones to perform the task; [0020], the data or training can be transmitted over a communication channel; a person of ordinary skill in the art would understand that the instructions must be transmitted from the computing device to the drones, which are physically separate and controlled by the computing device; see also [0021, 0026], the drone management module may be in a drone, and it receives training/instructions for a drone from a cascade training module, which may be in the computing device).  
 	However, Ulaganathan does not expressly disclose the virtual content superimposed over physical objects and/or physical surroundings visible within a field of view of the user as if the 
 	In the same field of endeavor, Border teaches 
 	the virtual content superimposed over physical objects and/or physical surroundings visible within a field of view of the user as if the images of the virtual content were present in the real-world ([0148], Border teaches an eyepiece that can project a virtual image onto a lens, enabling a user to see both the image and the surrounding physical environment; Fig. 7, [0245], for example, a virtual image for controlling an application can be placed in the field of view over the surroundings; Fig. 42, [0406], for example, a virtual image for providing user input e.g., a virtual keyboard, can be placed on a table to appear as if it is actually sitting on the table; in the context of Ulaganathan, this means that it would be obvious to place a virtual image e.g., the virtual building of Ulaganathan, in an augmented reality environment near real, physical items)
 	wherein the augmented reality environment includes (i) the physical objects and/or the physical surroundings visible within the field of view of the user and (ii) the images of virtual content presented in conjunction with the physical objects and/or the physical surroundings ([0148], Border teaches an augmented reality device that can project a virtual image onto a lens, enabling a user to see both the image and the surrounding physical environment; Fig. 7, [0245], for example, a virtual image for controlling an application can be placed in the field of view over the surroundings; Fig. 42, [0406], for example, a virtual image for providing user input e.g., a 
 	the virtual content comprising at least the virtual content object (as noted above, it would be obvious to present the virtual structure of Ulaganathan in the midst of a real, physical setting using augmented reality, as done in Border);
 	the inputs are gesture-based movements ([0406, 0412, 0729, 0720], as noted above, in Border a user can interact with a virtual object using an eyepiece; for example, the user can perform gestures to select particular portions of a virtual object to issue commands related to those portions e.g., by touching those portions with a finger; in the context of the virtual building described in Ulganathan, this means that it would be obvious to issue commands by touching portions of the virtual building).
 	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have incorporated the virtual content superimposed over physical objects and/or physical surroundings visible within a field of view of the user as if the images of the virtual content were present in the real-world; wherein the augmented reality environment includes (i) the physical objects and/or the physical surroundings visible within the field of view of the user and (ii) the images of virtual content presented in conjunction with the physical objects and/or the physical surroundings, the virtual content comprising at least the virtual content object; the physical inputs are gesture-based movements as suggested in Border into Ulaganathan because Ulaganathan and Border pertain to analogous fields of technology.  Both Ulaganathan and Border pertain to a user device that presents a virtual object, which is manipulated to control another device e.g., see Ulaganathan [0024-0028].  Like Border, 
 	However, the combination of Ulaganathan and Border does not expressly disclose wherein the one or more mirrored movements are the same as the gesture-based movements by the user.
 	In the same field of endeavor, Drone Grafitti teaches wherein the one or more mirrored movements are the same as the gesture-based movements by the user (1:40-2:00, the video indicates that when controlled to paint a wall, a drone will perform an approach movement i.e., it 
 	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have incorporated wherein the one or more mirrored movements are the same as the gesture-based movements by the user as suggested in Drone Grafitti into Ulaganthan and Border because Ulaganathan/Border and Drone Grafitti pertain to analogous fields of technology.  As noted above, Ulaganathan/Border pertains to a system where a user can cause drones to paint a real building by interacting with a virtual building; a user can designate a portion of the building to paint by touching a corresponding portion of the virtual building/object.  Drone Grafitti also relates to controlling a drone to paint an object. As is strongly suggested in Ulaganthan/Border and as taught in Drone Grafitti, when a drone paints an object, it comes within range of the object i.e., it moves closer to and approaches the object.  It would be desirable to incorporate this feature into Ulaganathan/Border to enable a drone to approach and paint an object, as indicated in Drone Grafitti.  

 	Regarding claim 2, the combination of Ulaganathan, Border and Drone Grafitti teaches the invention as claimed in claim 1.  The combination of Ulaganathan, Border and Drone Grafitti also teaches wherein the set of remote non-human entities comprises one or more of a smart device, a software agent, or an artificial intelligence-powered device (Ulaganathan [0026], the drones are automated and inherently include software, and thus can be understood as smart devices or software agents).


 	electronically store non-human entity information for each of the set of non-human entities (Ulaganathan [0024], the system includes modules that store information regarding the capabilities of the drones; for example, a task configuration module determines drone paths for performing a particular task based on user inputs; the drone management module instructs the drones to perform tasks; see also Ulaganathan [0019], operations for performing the invention can be stored in a storage medium using instructions e.g., operational commands, learnt paths, etc.);
 	obtain the non-human entity information, wherein the non-human entity information describes one or more capabilities of each of the set of non-human entities, the one or more capabilities comprising one or more actions each of the set of non-human entities are able to perform (Ulaganathan [0024], the system includes modules that store information regarding the capabilities of the drones; for example, a task configuration module determines drone paths for performing a particular task based on user inputs; the drone management module instructs the drones to perform tasks; see also Ulaganathan [0019], operations for performing the invention can be stored in a storage medium using instructions e.g., operational commands, learnt paths, etc.); and
 	responsive to receipt of the modifications, identify at least one of the set of non-human entities to transmit instructions based on the modifications and the one or more capabilities of each of the set of nonhuman entities, wherein the at least one of the set of non-human entities includes the remote non-human entity (Ulaganathan [0024-0026], the system includes a task 

 	Regarding claim 6, the combination of Ulaganathan, Border and Drone Grafitti teaches the invention as claimed in claim 1.  The combination of Ulaganathan, Border and Drone Grafitti also teaches wherein the non-human entity information further specifies an association between each of the one or more actions and a set of predefined modifications, wherein the one or more actions to be taken by the first remote non-human entity based on the modifications are identified based on the non-human entity information (Ulaganathan [0024-0026], as noted in [0024], the drones are trained to perform an action based on particular inputs from a user on a virtual building; Ulaganathan [0032], for example, a user may identify a portion of the virtual building by placing a circle on it, and that is intended to mean that more paint should be placed on that portion; Ulaganathan [0019], commands and other operations in Ulaganathan are stored in the form of instructions; that is, there must be stored information i.e., the “non-human entity information” that associates the above user inputs to particular commands).

 	Regarding claim 7, the combination of Ulaganathan, Border and Drone Grafitti teaches the invention as claimed in claim 1.  The combination of Ulaganathan, Border and Drone Grafitti also teaches wherein the non-human entity information includes an indication of a predefined format for communicating with the first remote non-human entity, wherein the one or more processors are further configured to:

predefined format (Ulaganathan [0023-0026], Ulaganathan describes a variety of predefined formats for communicating with the drones; for example, a user can direct drones by providing inputs on a virtual structure/building, as described in Ulaganathan [0023-0024]; Ulaganathan [0024-0026], when inputs are received, the system determines paths and training for performing the associated tasks, which are communicated to the drones and can be understood as a “predefined format.”)

  	Regarding claim 11, the combination of Ulaganathan, Border and Drone Grafitti teaches the invention as claimed in claim 1.  The combination of Ulaganathan, Border and Drone Grafitti also teaches wherein the remote non-human entity comprises a drone, a nanorobot, a swarm of drones, or a swarm of nanorobots (Ulaganathan Fig. 1, Abstract, [0016-0020], the system relates to the control of drones).

 	Regarding claim 12, the combination of Ulaganathan, Border and Drone Grafitti teaches the invention as claimed in claim 1.  The combination of Ulaganathan, Border and Drone Grafitti also teaches wherein the real-world physical object comprises a remote manned or unmanned vehicle (Ulaganathan Fig. 1, Abstract, [0016-0020], the system relates to the control of drones i.e., an unmanned vehicle).

 	Regarding claim 13, the claim corresponds to claim 1 and is rejected for the same reasons.  (Claim 13 describes a method performed by the system recited in claim 1).  



 	Regarding claim 17, the combination of Ulaganathan, Border and Drone Grafitti teaches the invention as claimed in claim 13.  Claim 17 also corresponds to claim 5 and is rejected for the same reasons.  

	Regarding claim 18, the combination of Ulaganathan, Border and Drone Grafitti teaches the invention as claimed in claim 13.  Claim 18 also corresponds to claim 6 and is rejected for the same reasons.  

	Regarding claim 19, the combination of Ulaganathan, Border and Drone Grafitti teaches the invention as claimed in claim 13.  Claim 19 also corresponds to claim 7 and is rejected for the same reasons.  

 	Regarding claim 23, the combination of Ulaganathan, Border and Drone Grafitti teaches the invention as claimed in claim 13.  Claim 23 also corresponds to claim 11 and is rejected for the same reasons.

 	Regarding claim 24, the combination of Ulaganathan, Border and Drone Grafitti teaches the invention as claimed in claim 13.  Claim 24 also corresponds to claim 12 and is rejected for the same reasons.

Claims 4 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ulaganathan, Border and Drone Grafitti, as applied in claims 1 and 13, and further in view of Seydoux (US 9,709,983).  

 	Regarding claim 4, the combination of Ulaganathan, Border and Drone Grafitti teaches the invention as claimed in claim 1.  However, the combination of Ulaganathan, Border and Drone Grafitti does not expressly disclose receive a response from the remote non-human entity, wherein the response includes a message and instructions to provide the message to the user; and cause the message to be communicated to the user via the display device.
 	In the same field of endeavor, Seydoux teaches 
 	receive a response from the set of remote non-human entities (col. 5, lines 17-26; col. 2, lines 3-8; col. 3, lines 53-54; col. 6, lines 18-21; , a drone can send flight data to a control device for display at the control device; for example, as noted in col. 10, lines 7-20, a command might be sent to the drone to perform an operation, and the drone can send information regarding its state in response to the command e.g., if a landing operation is requested, the drone can indicate whether it ended up landing; the control device can then display the information)
 	wherein the response includes a message and instructions to provide the message to the user (col. 5, lines 17-26; col. 2, lines 3-8; col. 3, lines 53-54; col. 6, lines 18-21; , a drone can send flight data to a control device for display at the control device; for example, as noted in col. 10, lines 7-20, a command might be sent to the drone to perform an operation, and the drone can send information regarding its state in response to the command e.g., if a landing operation is requested, the drone can indicate whether it ended up landing; the control device can then display 
 	cause the message to be communicated to the user via the display device (col. 5, lines 17-26; col. 2, lines 3-8; col. 3, lines 53-54; col. 6, lines 18-21; , a drone can send flight data to a control device for display at the control device; for example, as noted in col. 10, lines 7-20, a command might be sent to the drone to perform an operation, and the drone can send information regarding its state in response to the command e.g., if a landing operation is requested, the drone can indicate whether it ended up landing; the control device can then display the information).
 	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have incorporated receive a response from the remote non-human entity, wherein the response includes a message and instructions to provide the message to the user; and cause the message to be communicated to the user via the display device as suggested in Seydoux into Ulaganathan and Border because Ulaganathan/Border and Seydoux pertain to analogous fields of technology.  Ulaganathan/Border and Seydoux relate to a control device that controls a drone.  In Seydoux, the drone can send data back to the control device for display.  It would be desirable to incorporate this feature into Ulaganathan/Border so that a user is aware of the results of any commands issued to the drones e.g., see Seydoux col. 10, lines 7-20.   

 	Regarding claim 16, the combination of Ulaganathan, Border and Drone Grafitti teaches the invention as claimed in claim 13.  Claim 16 also corresponds to claim 4 and is rejected for the same reasons.  

Claims 9 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Ulaganathan, Border and Drone Grafitti, as applied in claims 1 and 13, and further in view of Dahlstrom (US 2015/0274294).  

 	Regarding claim 9, the combination of Ulaganathan, Border and Drone Grafitti teaches the invention as claimed in claim 1.  However, the combination of Ulaganathan, Border and Drone Grafitti does not expressly disclose wherein the real world physical object depicted by the virtual content object comprises a house.
 	In the same field of endeavor, Dahlstrom teaches wherein the real world physical object depicted by the virtual content object comprises a house ([0013, 0033], Dahlstrom relates to a system in which drones paint various structures, including a house).
 	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have incorporated wherein the real world physical object depicted by the virtual content object comprises a house as suggested in Dahlstrom into Ulaganathan and Border, because Ulaganathan and Dahlstrom pertain to analogous fields of technology.  Ulaganathan relates to a system in which drones paint a building or structure e.g., see Ulaganathan [0038].  Dahlstrom also pertains to a systems in which a drone paints a structure. In Dahlstrom, for example, the drone can paint a house.  It would be desirable to incorporate this feature into Ulaganathan so that the invention of Ulaganathan could be applied to the painting of a variety of known structures e.g., see Dahlstrom [0013, 0033]. 

.  
Response to Arguments
The Examiner acknowledges the Applicant's amendments to claims 1 and 13.
 	Regarding claims 1 and 13, Applicant alleges that the cited prior art does not teach the amended limitation of “receive gesture-based movements by the user as modifications to the virtual content object during the simulated physical interaction with the virtual content object, wherein the remote non-human entities directly emulate the user, wherein the gesture-based movements correspond to one or more mirrored movements that are the same as the gesture-based movements by the user.”  Examiner has therefore rejected claims 1 and 13 under 35 U.S.C. 103 as being taught by the combination of Ulaganthan, Border and Drone Grafitti.  Applicant’s remarks are moot in view of the new grounds of rejection.  
 	On pages 13-14 of the reply, Applicant appears to imply that the term “directly emulate” is equivalent to the term, “directly mirror.”  Additionally, Applicant appears to suggest that such terms may encompass an embodiment where a drone performs an exact imitation of a series of painting steps as described on page 14 of the reply i.e., meaning that if a user command gesture involves moving a paint sprayer up and down and left and right, then the drone would imitate the exact same movement pattern.  However, Examiner notes that the above claim language does not require such detailed imitation by the drone. That is, Examiner believes that the claim phrase “emulate” can be understood to mean to be like or be similar to e.g., see definition of “emulate” 
 	Accordingly, as noted above, the amended limitations have also been rejected under 35 U.S.C. 112(a).  This rejection accords with the above rationale i.e., para. [0011] of the specification notes that a hand movement may cause a mirrored movement by a non-human entity. However, such language does not specifically require or support the idea that a movement by the non-human entity is the same as the movement by the user. 
 	Applicant further alleges that Claims 2, 4-7, 9, 11, 12, 14, 16-19, 21, 23 and 24 are allowable in view of their dependency on claims 1 and 13. Claims 2, 4-7, 9, 11, 12, 14, 16-19, 21, 23 and 24 remain rejected as being taught by Ulaganthan, Border, Drone Grafitti, Seydouxand/or Dahlstrom. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.   	Bradski (US 2016/0026253) describes an augmented reality system in which a user can issue commands by touching portions of virtual objects; Bradski further teaches forming a virtual . 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC YOON whose telephone number is (408)918-7581.  The examiner can normally be reached on Monday-Friday, 8 am to 5 pm, PST.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC YOON whose telephone number is (408)918-7581.  The examiner can normally be reached on Monday-Friday, 8 am to 5 pm, PST.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Jennifer Welch can be reached on 571-272-7212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.   	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC J YOON/Primary Examiner, Art Unit 2143